Citation Nr: 1605523	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970 and from July 1976 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

When the case was preciously before the Board in June 2015, the issues currently before the Board were remanded for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In giving the Veteran the benefit of the doubt, it is at least as likely as not that his cervical spine degenerative disc disease and degenerative joint disease began during service and continued ever since.  


CONCLUSION OF LAW

The criteria for service connection for cervical spine degenerative disc disease and degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of entitlement to service connection for a cervical spine disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for a cervical spine disability because it began in service as the result of his duties as a pediatric dentist, and the cervical spine symptoms have continued to the present.  The record also reflects that his cervical spine disability may be the result of a skiing accident incurred in service.  In his October 2012 notice of disagreement and in statements made to his private physician, the Veteran reported that he has had cervical spine problems since active service.  

The service treatment records reflect that in March 1979 the Veteran had cervical spasm.  A March 16, 1979 request for cervical X- ray study revealed that in January 1979 the Veteran was involved in a skiing accident which left him unable to move for 15 minutes.  The March 16, 1979 X-ray study revealed neural foraminal narrowing on the right at C3-4.  A July 15, 1986 service treatment record reflects that the Veteran was seen for myofascial syndrome in the upper thoracic C7 area.  A July 23, 1986 service treatment record notes that the Veteran was seen for follow-up cervical and thoracic myofasciitis, X-ray was noted to be within normal limits, and improvement with traction was noted.  A September 22, 1989 cervical spine X-ray study noted narrowed intervertebral foramina C4-5 with right oblique view.  

Private records from Dr. Oien, received in May 2012, reflect that the Veteran reported worsening neck pain since 1993 due to his posture at work.  The assessment found in the associated private medical records dated in July 2010 was cervical subluxation complex.  Dr. Oien's letter reflects that such diagnosis is due to work posture.  

An April 2012 private medical record indicates that the Veteran had tenderness to palpation over the left posterior cervical paraspinous musculature extending down into the upper back.  The assessment was cervical disc disease.  

After reviewing the evidence, the Board finds that service connection for a cervical spine disability is warranted.  Initially, the Board notes that a September 2012 VA examination report reflects a diagnosis of degenerative disc disease and degenerative joint disease of the cervical spine.  As such, the element of a current disability is satisfied.

The record contains VA conflicting opinions regarding the etiology of the Veteran's degenerative disc disease and degenerative joint disease of the cervical spine.  In this regard, the September 2012 VA examination repot reflects that it is less likely as not that the Veteran's cervical spine condition is caused by or secondary to the thoracic cervical myo-fasciitis noted on July 15, 1986.  The examiner indicated that the July 1986 record is the only mention of any complaint of the upper back/lower neck area, and reflects that the Veteran was having intermittent problems.  It was also noted that the problems were causing difficulty with his work as a dentist.  However, the note actually stated that it was intermittent thoracic pain on the right and left lower neck, below the shoulder blade.  There was very little mention of this from 1986 to 1996, and clinic notes from 1998 to 2010 mostly show lumbar spine problems.  A cervical spine x-ray from April 17, 2012 showed degenerative disc disease and degenerative arthritis.  The examiner opined that these findings would be consistent with the normal aging process.  The examiner further opined that there was no incident or injury in service to account for this result on x-ray, and other than one comment, the examiner did not find any clinical findings of nerve impingement due to postural mechanics.  The examiner also noted that the Veteran's posture would not cause the degenerative disc disease or degenerative arthritis of his neck.  

Importantly, the June 2015 VA remand found that the September 2012 VA examination report was inadequate for several reasons.  Therefore, the Veteran's claim was remanded by the Board in June 2015, in order to obtain an addendum medical opinion.

The November 2015 VA opinion report, obtained as a result of the June 2015 remand directives, notes that the record was reviewed.  The examiner opined that the cervical thoracic myofascial pain in 1986 was lower than the cervical spine; it was under the shoulder blades.  Additionally, the examiner noted that the July 23, 1986 record indicates that x-rays were normal and the Veteran was only to return as needed.  The examiner further noted that although there was some sort of skiing accident in 1979, there is no evidence of a neck injury or neck pain at the time of this accident, and there is no evidence of ongoing degenerative changes until the 2012 x-ray studies.  The examiner opined that these changes can occur with age and there is no evidence that the Veteran's occupation is related to the degenerative changes.  The examiner concluded that it is less likely as not that the cervical spine degenerative joint disease and degenerative disc disease is related to service.   

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that neither VA medical opinion addresses the Veteran's contention that he has had ongoing neck symptoms since service, and although the November 2015 VA examiner noted the September 22, 1989 cervical spine x-ray study revealed narrowed intervertebral foramina C4-5 with right oblique view, neither opinion directly addressed such finding in rendering their opinion.  Additionally, neither examiner addressed the 1979 skiing accident in rendering their opinion; importantly, the Board notes that the March 16, 1979 x- ray study revealed neural foraminal narrowing on the right at C3-4, and the x-ray study seems to have been accomplished in conjunction with the skiing accident.  Finally, the November 2015 examiner, in direct contradiction to the Board remand, did not even address the July 1986 service treatment records showing that the Veteran reported worsening cervical pain for six months directly related to the mechanics and posture associated with his work as a dentist (apart from noting that the examiner could find no clinical evidence that the Veteran's occupation was related to his degenerative changes).  Based on the above, the Board finds that the VA opinions of record are of limited probative value.  

While there is no true rationale for the opinion, the Veteran's private physician opined, in May 2012, that the Veteran's cervical subluxation complex, which the Veteran had reported ongoing symptoms of since 1993, is due to work posture.

Although the Veteran's post-service treatment records have not consistently documented the Veteran's ongoing cervical spine complaints, the Board finds that he is competent and credible with regard to his statement that he has had ongoing symptoms.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the currently diagnosed degenerative disc disease and degenerative joint disease had their onset during service and have continued ever since.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for epistaxis are met.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for cervical spine degenerative disc disease and degenerative joint disease is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Because service connection has been granted for cervical spine degenerative disc disease and degenerative joint disease, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU.  In light of the record, the Board finds that a medical opinion addressing the impact of the Veteran's service-connected disabilities on his employability would be helpful in adjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination or examinations by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities. It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner(s) must include in the examination report the rationale for any opinion expressed.  However, if the examiner(s) cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
3.  Thereafter, readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


